Citation Nr: 0721250	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-11 053	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date, prior to August 
25, 2000, for the grant of an increased disability rating of 
70 percent for post-traumatic stress disorder.

2.  Entitlement to additional benefits for the veteran's 
spouse prior to October 1, 2004. 

3.  Whether the May 1997 rating decision, which assigned a 20 
percent initial disability rating for residuals of post-
operative prostate cancer was clearly and unmistakably 
erroneous in failing to assign a higher rating.

4.  Whether the May 1997 rating decision, which assigned a 
noncompensable initial disability rating for impotence, was 
clearly and unmistakably erroneous in failing to assign a 
higher rating.

5.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of post-operative prostate 
cancer.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in August 2002, September 
2004 and October 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1966 to April 1968.

2.  On April 25, 2007, the veteran withdrew the issues on 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issues on appeal have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


